UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2286



MARVIN DALTON,     d/b/a   Dalton   Enterprises,
Incorporated,

                                              Plaintiff - Appellant,

          versus


AVIS RENT A CAR SYSTEM, INC.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-535-1)


Submitted:   March 30, 2005                   Decided:   May 19, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Greensboro, North Carolina, for Appellant.
Mack Sperling, Elizabeth V. LaFollette, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, L.L.P., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marvin Dalton appeals the district court’s order granting

summary    judgment   to   Defendant   in   this   action    alleging   race

discrimination in violation of 42 U.S.C. § 1981 (2000).            We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.          See Dalton v.

Avis Rent A Car System, Inc., No. CA-03-535-1 (M.D.N.C. Sept. 2,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -